Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered January 9, 2004, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*924Ordered that the judgment is affirmed.
Evidence that the defendant engaged in a robbery with an uncharged accomplice was relevant and admissible to prove that he committed the robbery while “aided by another person actually present” (see Penal Law § 160.10 [1]; People v Hinton, 252 AD2d 428, 429 [1998]; People v Hurd, 160 AD2d 199, 199-200 [1990]). Thus, the admission of such evidence did not deprive the defendant of a fair trial. Miller, J.P., Ritter, Skelos and Lifson, JJ., concur.